Citation Nr: 0107328	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  00-01 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to special monthly compensation for loss of use 
of a creative organ.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from June 1945 to January 
1947.  This appeal arises from a June 1999 rating decision of 
the Department of Veterans Affairs (VA), Nashville, 
Tennessee, regional office (RO).  


REMAND

Service connection for atrophy of the right testicle, 
residual of mumps was granted by rating action in March 
1956.  The Board in September 1956 denied entitlement to a 
special monthly compensation for loss of use of a 
procreative organ.  The RO has treated the veteran's current 
claim as an attempt to reopen the previously denied claim.  
However, the Board finds that the veteran's claim for 
special monthly compensation based on loss of use of a 
creative organ is in the nature of a claim for an increased 
rating rather than a claim for service connection, and thus 
should be handled on the merits rather than as under a new 
and material evidence analysis.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim 
that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Special monthly compensation is payable when a veteran 
suffers from loss or loss of use of a creative organ as a 
result of a service connected disability.  Loss of a 
creative organ will be shown by acquired absence of one or 
both testicles (other than undescended testicles) or ovaries 
or other creative organ.  Loss of use of one testicle will 
be established when examination by a board finds that: (a) 
The diameters of the affected testicle are reduced to one-
third of the corresponding diameters of the paired normal 
testicle, or (b) The diameters of the affected testicle are 
reduced to one-half or less of the corresponding normal 
testicle and there is alteration of consistency so that the 
affected testicle is considerably harder or softer than the 
corresponding normal testicle; or (c). If neither of the 
conditions (a) or (b) is met, when a biopsy, recommended by 
a board including a genitourologist and accepted by the 
veteran, establishes the absence of spermatozoa.  38 C.F.R. 
§ 3.350(a) (2000).

The RO should have the veteran examined by a VA urologist to 
determine whether any of the criteria contemplated by 
38 C.F.R. § 3.350(a) are present.  Any additional 
development called for under the VCAA should also be 
accomplished.  Then, the RO should readjudicate the 
veteran's claim for special monthly compensation on the 
merits rather than as an attempt to reopen a previously 
denied claim.  

Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded an 
examination by a VA urologist to 
determine whether any of the criteria 
contemplated by 38 C.F.R. § 3.350(a) are 
present.  The examiner must be provided 
with, and review, a copy of that 
regulation.  All special studies and 
tests should be performed as required to 
evaluate the veteran pursuant to the 
regulation.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For 
further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters 00-87 (November 17, 2000), 00-92 
(December 13, 2000), and 01-02 (January 
9, 2001), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by VA, including, 
among other things, final regulations 
and General Counsel precedent opinions.  
Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

3.  Following the above, the RO should 
readjudicate the veteran's claim for 
special monthly compensation on the 
merits rather than as an attempt to 
reopen a previously denied claim.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. G. MAZZUCCHELLI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




